Case 4:19-cv-10816-MFL-MKM ECF No. 28 filed 04/27/20      PageID.240   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALEX NIKORA IV,

      Plaintiff,                                  Case No. 19-cv-10816
                                                  Hon. Matthew F. Leitman
v.

LAPEER INDUSTRIES, INC.,


     Defendant.
__________________________________________________________________/

 ORDER (1) DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION
      FOR CLASS CERTIFICATION (ECF No. 10), (2) DENYING
 DEFENDANT’S MOTION TO STRIKE SUPPLEMENTAL BRIEF (ECF
  No. 25) AS MOOT, AND (3) SETTING BRIEFING SCHEDULE FOR
          PLAINTIFF’S MOTION TO AMEND COMPLAINT

      On March 27, 2020, the Court held a hearing on Plaintiff Alex Nikora IV’s

pending motion for class certification. (See Mot., ECF No. 10). For the reasons

explained on the record during the motion hearing, IT IS HEREBY ORDERED as

follows:

       Nikora’s pending motion for class certification (ECF No. 10) is DENIED

           WITHOUT PREJUDICE at this time, and, if necessary, may be renewed

           following the Court’s decision on the motion to amend mentioned below;

       Defendant Lapeer Industries, Inc.’s motion to strike Nikora’s supplemental

           brief (ECF No. 25) is DENIED AS MOOT;



                                         1
Case 4:19-cv-10816-MFL-MKM ECF No. 28 filed 04/27/20        PageID.241    Page 2 of 2




       By no later than May 11, 2020, Nikora may file a motion to amend his

         Complaint in order to add Desmond A. Robertson as a co-plaintiff in this

         action. Lapeer Industries shall file a response to the motion to amend by

         no later than May 26, 2020. Nikora shall file a reply brief by no later than

         June 2, 2020; and

       Once the Court resolves the motion to amend, it will schedule a status

         conference with counsel for all parties to determine the next steps in this

         action.

IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 27, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 27, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
